Honorable T. M. Trimble, First Assistant
State Superintendent of Public Instruction
Austin, Texas
Dear Sir:                      Opinion No. 'O-3462
                               Re: Interpretation of Article
                                    $27, Vernon's Penal Code
                                    of Texas
We acknowledge receipt of your letter of July 7, 1941, in which
you request the opinion of this department upon the question of
whether or not national defense trainees who are attending the
Fort Worth Technical High School would be entitled to buy bus
tickets form the Fort rforthTransit Company at the same price for
which they may be purchased by regular students of the Fort
Worth Public School.
The question presented is governed by Section 2 of Article $27,
Vernon's penal Code of Texas, which makes the following require-
ments:
     "To sell or provide for the sale of tickets in lots of 20,
     each good for one trip over the lines owned or operated by
     such person or corporation, for i the regular fare collected
     for the transportation of adults, to students in actual
     attendance upon any academic, public or private school of
     grades not higher than the grades of the public high schools
     situated within, or adjacent to the town or city in which
     such railway is located. Such tickets are required to be
     sold only upon the presentation by the student desiring to
     purchase them of the written certificates of the principal
     of the school which he attends showing that such student is
     in regular attendance upon such school and is within the
     grades herein provided. Such tickets are not required to be
     sold to such students and shall not be used except during
     the month when such schools are in actual sessionslldsuch
     students shall be transported at half fare only when they
     present such ticket."
We do not believe that the Legislature intended to include in
this section any student other than regular students ofgrade
or high schools of customary school age. If any doubt as to
this construction exists under the section above quoted, refer-
Honorable T. IQ. Trimble, Page 2   O-3462


ence to the caption and emergancy clause of Chapter 343, para. 1,
Acts 1931, 42nd Legislature, reveals clearly the restricted
nature of the Act. The caption of this Act states that it is
to require street railways and motor buses in cities of 20,000
inhabitants and over "to carry all school children for & fare
regularly collected for transportation of adults. The emergency
clause states that an emergency exists by reason of the fact that
students in public schools above the age of 17 years were at the
time of passage of the Act denied the privilege of transportation
for half fare.
We do not believe that the use of the Fort Worth Technical High
School Building by the national emergency defense training
program operates to classify defense trainees as school children.
Such trainees are taking specialized courses prescribed by the
emergency defense training program and are not regular high school
students in attendance upon a public or private school of the
State of Texas. It is the opinion of this department that the
Fort Worth Transit Company cannot be required to sell b.ustickets
to adult students of the National emergency defense training
program at less than the regular adult fare.
                                        Yours very truly
                                   ATTORNEY GENERAL OF TEXAS



                                   BY
APPROVED JUL. 26, 1941                      Ross Carlton
                                               Assistant
  GROVER SELLERS
FIRST ASSISTANT
ATTORNEY GENERAL
RC:db
                     This opinion considered andapproved   in
                     limited conference.